      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                         TENNESSEE AT WINCHESTER


 JEREMIAH MYERS AND                               )
 CLARISSA MYERS                                   )
                                                  )
 Plaintiffs                                       )
                                                  )
 v.                                               )     Case No. 4:18-CV-00039-TWP-SKL
                                                  )
 A.J. CUNNINGHAM; CHARLIE                         )
 WILDER, Individually and as                      )
 Police Chief for Tracy City,                     )     Phillips/Lee
 Tennessee; and TRACY CITY,                       )     JURY DEMAND
 TENNESSEE                                        )
                                                  )
 Defendants                                       )


                                        NOTICE OF LEAVE


         Comes now W. Gerald Tidwell, attorney for defendants A.J. Cunningham and Charlie

 Wilder, and gives notices to the court, court clerks and all attorneys of record in this matter that he

 will be unavailable from February 17, 2020, until and through February 25, 2020. If any party or

 their counsel have objections, please direct them to counsel.

                Respectfully submitted this 3rd day of February 2020.

                                                TIDWELL AND ASSOCIATES


                                                /s/W. Gerald Tidwell, Jr.__________________
                                                W. Gerald Tidwell, Jr., BPR#10136
                                                P. O. Box 4369
                                                Chattanooga, TN 37405
                                                Phone: (423) 602-7511
                                                Fax: (423) 602-7515
                                                Attorney for Defendant Bo Brewer
                                                wgt@tidwellandassociates.com




Case 4:18-cv-00039-JEL-SKL Document 99 Filed 02/03/20 Page 1 of 1 PageID #: 986
